Gunter, Justice.
The appellants Rowe and Stenson appeal from their convictions for having committed an armed robbery.
Rowe contends here that the evidence adduced before the jury was insufficient to sustain his conviction, and he *154also contends that the trial court’s charge on the issue of alibi was erroneous. A review of the transcript of evidence and of the charge of the court shows these two enumerated errors wholly without merit.
Submitted July 30, 1976 —
Decided January 6, 1977.
Robert C. Ray, for appellants.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, Arthur K. Bolton, Attorney General, Susan V. Boleyn, for appellee.
Stenson asserts the same two alleged errors, and he additionally contends that a motion for a mistrial made in his behalf during the trial was erroneously denied by the trial judge. Stenson’s three enumerated errors are likewise without merit.

Judgments affirmed.


All the Justices concur.